Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 1 of 6 PageID: 296




NOT FOR PUBLICATION


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




ANTHONY CURKO individually, on                       Civil Action No. 19-4426 (WJM)
behalf of himself and all others
similarly situated,

                            Plaintiff,
                                                                OPINION
 v.

 G.A.J.S., INC. d/b/a RIVER PALM
 TERRACE and JOHN CAMPBELL,
 individually,

                            Defendants.




FALK, U.S.M.J.

       This is a conditionally-certified collective action to recover minimum wages,

overtime compensation, and alleged misappropriated gratuities under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA"), the New Jersey Wage and Hour

Law, N.J.S.A. 34:11-56a et seq. (the "NJWL"). Defendants’ previously moved to strike

Consent Forms filed by putative opt-in plaintiffs and to dismiss them from the action.

(CM/ECF No. 68.) The Court conditionally denied the motion subject to submission by

each of the opt-in plaintiffs of sworn statements supporting and explaining their reasons



                                           1
Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 2 of 6 PageID: 297




 for the late return of their Consent Forms. 1 (CM/ECF Nos. 75, 76.) Before the Court is

 Defendants’ renewed motion to strike the Consent Forms. (CM/ECF No. 83.) The

 motion is opposed. The Court decides it on the papers. Fed. R. Civ. P. 78. For the

 reasons discussed below, the motion is denied.

                                              BACKGROUND

        The Court primarily relies on the background facts contained in its March 23,

2021 Opinion on Defendants’ motion to strike. (CM/ECF No. 75.)

        Plaintiff, Anthony Curko, filed a Complaint on behalf of himself and similarly

situated co-workers (“Plaintiffs”) of the River Palm Restaurant (“RPT” or “Defendants”) 2

in Edgewater, New Jersey alleging claims under the under the FLSA and NJWL. The

parties stipulated to conditional certification of the collective action consisting of all

current and former servers who worked at RPT at any time between August 18, 2014, and

July 31, 2019 (“Stipulation”). (CM/ECF No. 24.) The Stipulation provided a date by

which the putative opt-in plaintiffs would have to return the FLSA Notice and executed

Consent Form to join the action. Consent Forms were filed on the Court’s docket for the

following five individuals (“opt-in plaintiffs”) after the Stipulation deadline: James

Christof (“Christof”), Mark DeVincenzo (“DeVincenzo”), and Mark Safarian

(“Safarian”), Jorge Garcia Torres (“Torres”), and Daniel Tepale (“Tepale”).



1
  Defendants moved to strike the Consent Forms of six putative opt-in plaintiffs. The Court conditionally denied
Defendants’ motion only as to five of the six, permitting plaintiff Andrew Richmond to join the case. Defendants do
not challenge the Court’s decision regarding Andrew Richmond.
2
  RPT is owned, operated, and controlled by Defendants G.A.J.S., Inc. and John Campbell (together referred to as
“Defendants”) (CM/ECF No.1, ¶ 2.)


                                                        2
Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 3 of 6 PageID: 298




         Defendants moved to strike the Consent Forms of putative opt-in plaintiffs and

dismiss them with prejudice from the action. 3 Plaintiffs opposed the motion. 4 The Court

denied Defendants’ motion conditioned upon the submission by each of the opt-in

plaintiffs of sworn statements supporting and explaining their reasons for the late return

of their Consent Forms. The Court determined that based upon the information supplied

in Plaintiffs’ opposition brief, the opt-in plaintiffs had good cause for their delay and

should be permitted to remain in the case. Opining that there was “no indication that any

of the opt-in plaintiffs acted with anything but good faith,” the Court required only that

the record be supplemented by sworn statements supporting the reasons advanced for the

delay.

         In compliance with the Court’s Order denying the motion to strike, the opt-in

Plaintiffs submitted affidavits explaining the reasons they failed to timely submit their

Consent Forms. Christof, DeVincenzo, Safarian, and Tepale all stated that they were

current employees of RPT at the time they received letters inviting them to join the action

and that they failed to do so out of fear of retaliation. These opt-in plaintiffs further state

that their fears were borne out by the alleged fact that they were not asked to return to




3
  Defendants contended that the putative opt-in plaintiffs are barred from participating in this case by the terms of
the Stipulation and alternatively argued that the putative opt-ins should be dismissed from the case because they
failed to demonstrate good cause to justify the late filing of their Consent Forms.
4
  Plaintiffs argued that Defendants waived any right to challenge the Consent Forms of Christof, DeVincenzo and
Safarian because instead of moving to strike when they were filed in April 2020, Defendants served the individuals
with discovery. Plaintiffs also contended that the opt-in plaintiffs’ delay in returning the Consent Forms was
justified, explaining that they were all Defendants’ employees during the notice period and feared that they would be
subject to retaliation if they participated in the litigation. Plaintiffs further asserted that Defendants would not suffer
any material prejudice and that judicial economy would be served by allowing the opt-in plaintiffs to litigate their
claims in this case rather than compelling them to commence an entirely new action.


                                                           3
Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 4 of 6 PageID: 299




work but others who did not become plaintiffs in this litigation were invited back. Torres

stated that he did not receive a letter but learned of the lawsuit while an employee and

similarly chose not to join the case out of fear of retaliation.

       Defendants renewed their motion to strike arguing that the affidavits contain

conclusory and boilerplate statements that each opt-in plaintiff feared being fired from

their job at RPT and/or retaliated against if they joined the lawsuit. Defendants largely

argue that the affidavits lack a proffered basis for their fear and point to alleged

deficiencies in the sworn statements. Defendants also dispute the contents of opt-in

plaintiffs’ affidavits, calling into question the veracity of some of the statements, and

asserting facts regarding opt-in plaintiffs’ actions which may have contributed to why

they weren’t rehired.

                                       DISCUSSION

       Courts in this Circuit have analyzed untimely opt-in requests under the “excusable

neglect” and “good cause” standards. See Dasilva v. Esmor Correctional Servs., Inc.,

2006 WL 197610, *2–3 (3d Cir. Jan. 27, 2006); see also Boyington v. Percheron Field

Servs., LLC, No. 14-90, 2017 WL 1378328, at *3 (W.D. Pa. Apr. 12, 2017). A generous

reading of the FLSA is appropriate when considering issues of deadlines. See Kelley v.

Alamo, 964 F.2d 747, 749–50 (8th Cir.1992). The determination of whether one party's

failure to adhere to a deadline is excusable should take into account all relevant

circumstances surrounding the delay. See Pioneer Invest. Servs. Co. v. Brunswick Assoc.

Ltd. P'ship, 507 U.S. 380, 395, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). Relevant factors



                                              4
Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 5 of 6 PageID: 300




courts consider include prejudice to the defendant, the length of the delay and its

potential impact on judicial proceedings, the reason for the delay, whether the movant

acted in good faith, judicial economy and the remedial purpose of the FLSA. Id. at 395;

see also Ruggles v. Wellpoint, Inc., 687 F.Supp.2d 30, 37 (N.D.N.Y.2009); Boyington,

2017 WL 1378328, at *3.

        The Court balanced all the factors on Defendants’ original motion to strike and

determined that, if substantiated by sworn statements, the opt-in plaintiffs had good cause

for their delay. Having considered the affidavits submitted by opt-in plaintiffs in

compliance with this Court’s Order, the Court is satisfied that they should remain in this

case.

        Opt-in plaintiffs submitted affidavits explaining that they were all employees of

RPT during the notice period and feared retaliation by their employer had they chosen to

join the litigation at that time. Fear of termination or other means of retaliation by RPT is

a sufficient reason to justify delay of return of opt-in plaintiffs’ Consent Forms. The

Court is not persuaded by Defendants’ contention that opt-in plaintiffs failed to proffer a

basis to support their fear of retaliation, or that they did not specifically assert the concern

that they would be “blackballed in the industry.”

        It is not unreasonable for an employee to believe that their employer would

retaliate should they file a lawsuit against it. In fact, at least some of the opt-in plaintiffs

claim that they suspect that they were subjected to retaliation as they were not rehired

when RPT began to reopen, allegedly unlike others who had not commenced litigation



                                               5
Case 2:19-cv-04426-WJM-MF Document 85 Filed 07/26/21 Page 6 of 6 PageID: 301




against the restaurant. While the Court makes no determination regarding RPT’s motives

in declining to rehire them, opt-in plaintiffs point out that Christof and DeVincenzo were

long time employees of the restaurant, having worked there for 32 years and 18 years,

respectively, yet were not invited back, seemingly because they joined this lawsuit.

       The Court will accept opt-in plaintiffs’ explanation for the late return of their

Consent Forms. Notwithstanding Defendants’ arguments calling into question the

veracity of opt-in plaintiffs’ sworn statements or the reasons RPT avers for not inviting

them to return to their jobs, the Court will not engage in fact finding on this motion to

strike. Opt-in plaintiffs supplied sworn statements in compliance with this Court’s Order.

There is no indication that any of the opt-in plaintiffs acted with anything but good faith.

Opt-in plaintiffs’ hesitation to join the lawsuit on account of fear of retaliation is

plausible under the circumstances. The Court concludes that Opt-in plaintiffs’

explanation for delay, viewed in conjunction with the factors of judicial economy and

lack of prejudice previously considered by the Court in its prior Opinion, justifies

permitting opt-in plaintiffs to remain as parties to this case.



                                       CONCLUSION

        For the reasons stated above, Defendants’ renewed motion to strike is denied.


                                                    s/Mark Falk
                                                    MARK FALK
 Dated: July 26, 2021                               Chief United States Magistrate Judge




                                              6
